Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending in the present application. Claims 1-5 and 7 are newly amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specification Objection has been withdrawn in view of the amended title.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Reinforcement Learning in Adversarial Games” to Skoulakis et Lagoudakis (hereinafter, Skoulakis) in view of US20180060459A1 to English et al (hereinafter, English).

As per claim 1, Skoulakis teaches An information processing apparatus comprising: a simulator environment generating unit configured to generate a simulator environment simulating a real world (8, p. 708, “To demonstrate the performance of the proposed algorithm over common practice, we adopt the following experimental methodology. First, TD begins with random weights and learns against a fixed clone of itself (a type of self-play). Learning goes on for 1000 moves of the agent, which include several games; then, learning is suspended and a small tournament of two games takes place (players play both sides).”
Examiner Note: The examiner recognizes that the simulated tournament simulates a real world (i.e., real game of Othello). Thus, Skoulakis’ system inherently includes a unit that simulates a real world.); and
a reward providing unit configured to provide a reward for at least one of a first agent or a second agent taking action in the simulator environment and learning an action decision rule according to the reward for the action, wherein the reward providing unit is further configured to provide the first agent with the reward in accordance with a prescribed reward definition, and provide the second agent with the reward in accordance with an opposing reward definition opposing the prescribed reward definition, the opposing reward definition causing a resultant reward to be increased in a case where the second agent acts to bring about a situation where the reward for the first agent is reduced and causing a resultant reward to be reduced in a case where the second agent acts to increase the reward for the first agent (3, p.705, “An adversarial game is similar to an MDP with one significant difference: there is a second agent making decisions; these decisions are made in alternating turns and the two agents have conflicting objectives.”
3, p.705, “The single reward model implies a zero-sum game, whereby whatever is gained by the agent is lost by the opponent, therefore the goal of the agent (Max) is to maximize return, whereas the goal of the opponent (Min) is to minimize return.”
4, p.706, “The agent must learn to play well against any possible opponent and a safe, but conservative, option is to optimize its own strategy against an “optimal” opponent. In this case, the agent has to consider good action choices not only for himself, but also for the opponent. The agent uses MiniMax search with cut-off at a certain depth and the current evaluation function to identify both its “best” action a in state s and the “best” opponent response o to its own choice a. The resulting state s after taking these “optimal” moves will be recorded as the next”
4, p.706, “The most popular approach of reinforcement learning used in games is Temporal Difference (TD) learning [6], which updates the weights w of the evaluation function for each sample (s, a, o, r, s’) encountered as follows”
Examiner Note: Skoulakis provides rewards to two agents taking action in the simulated game of Othello, which means the system inherently includes a reward providing unit providing said rewards. Skoulakis’ evaluation function is seen as equivalent to an action decision rule. Thus, training the evaluation function is equivalent to learning an action decision rule, and the learning is done based on a function including the reward granted to the agent in the previous iteration. Furthermore, the examiner recognizes that in a zero sum game as disclosed by Skoulakis, the opponent reducing the reward of the Max agent inherently increases their own reward. Thus, Skoulakis discloses assigning two reward definitions, wherein the opposing reward of a second agent is increased by decreasing the reward of the first agent, as well as vice versa.).

Skoulakis does not explicitly teach wherein at least one of the first agent or the second agent is a vehicle that travels in the simulator environment, and wherein the simulator generating unit and the rewarding providing unit are each implemented via at least one processor.

English teaches wherein at least one of the first agent or the second agent is a vehicle that travels in the simulator environment ([0008] “The stochastic simulation scenario may include a simulation about a robot, wherein the robot is at least one of an industrial and manufacturing robot….The stochastic simulation scenario may include at least one of an autonomous land vehicle, an autonomous air vehicle, and an autonomous water vehicle.” [0064] “In some implementations, examples of robot devices 64, 66, 68, 70 may include, but are not limited to, e.g., a geo-based land, air, and water vehicle (e.g., car, truck, boat, plane, quadcopters, drones, other manned or unmanned air vehicles, etc.), a space exploration vehicle (e.g., lunar roving vehicle, robotic roving vehicles, etc.), an orbiting vehicle (e.g., satellite, rocket, etc.), and industrial robotic manipulator (e.g., multi-degree of freedom arm), or any other object capable of movement (autonomous or otherwise) via SD process 10. In some implementations, robot devices 64, 66, 68, 70 may be capable of autonomous movement in orbit, on an asteroid, comet, planet, or moon.” [0084] “In some implementations, as will be discussed below, SD process 10 may execute 302 the stochastic simulation scenario to generate one or more results of the stochastic simulation scenario, and SD process 10 may optimize 304 at least a portion of the one or more unknown variables using one or more optimization metrics on the one or more results of the stochastic simulation scenario, wherein at least the portion of the one or more variables may be modified based on game theory.” Examiner Note: English discloses simulating a travelling vehicle, wherein the simulation is modified according to game theory. Skoulakis teaches simulation of agents receiving adversarial rewards. When English is applied to Skoulakis, the resulting system would include an agent that is an autonomous vehicle travelling in the simulated environment.), and 
wherein the simulator generating unit and the rewarding providing unit are each implemented via at least one processor ([0058] “In some implementations, each of the aforementioned may be generally described as a computing device. In certain implementations, a computing device may be a physical or virtual device. In many implementations, a computing device may be any device capable of performing operations, such as a dedicated processor, a portion of a processor, a virtual processor, a portion of a virtual processor, portion of a virtual device, or a virtual device. In some implementations, a processor may be a physical processor or a virtual processor. In some implementations, a virtual processor may correspond to one or more parts of one or more physical processors. In some implementations, the instructions/logic may be distributed and executed across one or more processors, virtual or physical, to execute the instructions/logic.” Examiner Note: Skoulakis discloses the functions of the simulator generating unit and rewarding providing unit as above. English discloses implementing a simulation environment via at least one processor. When English is applied to Skoulakis, the resulting system would implement the simulator generating unit and rewarding providing unit via at least one processor.).

Skoulakis, and English are analogous art because they are both directed to machine learning systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skoulakis’ agent training system with English’s vehicle simulation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility system, which can be accomplished by including vehicle simulation (English [0002] “Objects (e.g., vehicles, robots) may be directly used by people, as well as via automation. To ensure the object operates/navigates safely and/or correctly, it may be necessary to verify that the proper sensing and control algorithms are used.”).

As per claim 2, the combination of Skoulakis and English thus far teaches The information processing apparatus according to claim 1.
Skoulakis teaches wherein the reward providing unit is further configured to adjust parameters for the reward in accordance with an operation of a user (3, p.705, “The single reward model implies a zero-sum game, whereby whatever is gained by the agent is lost by the opponent, therefore the goal of the agent (Max) is to maximize return, whereas the goal of the opponent (Min) is to minimize return.” 
4, p.705, “The weights of the evaluation function can be set empirically by a human expert, however it is desirable to learn a good set of weights for any given set of features automatically”
 4, p.706, “The agent uses MiniMax search with cut-off at a certain depth and the current evaluation function to identify both its “best” action a in state s and the “best” opponent response o to its own choice a. The resulting state s after taking these “optimal” moves will be recorded as the next state of s with the corresponding reward r for this transition.” Examiner Note: The examiner recognizes that the evaluation function determines the expected reward of a given action. Thus, when a human adjusts the evaluation function, the system parameters for rewards are adjusted in accordance with the human’s operation of the system.).

Claim 7 is a method claim corresponding to article of manufacture claim 1. Claim 7 is rejected for the same reasons as claim 1.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Reinforcement Learning in Adversarial Games” to Skoulakis et Lagoudakis (hereinafter, Skoulakis) in view of US20180060459A1 to English et al (hereinafter, English), further in view of US 20150379429 A1 to Lee et al (hereinafter, Lee).

As per claim 3, the combination of Skoulakis and English teaches The information apparatus according to claim 2.

The combination of Skoulakis and English does not explicitly teach further comprising: a display control unit executing display control causing display of a GUI (Graphical User Interface) adjusting the parameters for the rewards.

Lee teaches further comprising: a display control unit configured to execute display control causing display of a GUI (Graphical User Interface) adjusting the parameters for the reward, wherein the display control unit is implemented via at least one processor ([0078] Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described. In one embodiment, a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.
[0309] The dynamic display of the effects of various possible settings changes may be made possible in various embodiments by efficient communications between the back-end components of the MLS (e.g., various MLS servers where the model execution results are obtained and stored, and where the impacts of the changes are rapidly quantified) and the front-end or client-side devices (e.g., web browsers or GUIs being executed at laptops, desktops, smart phones and the like) at which the execution results are displayed and the interactions of the clients with various control elements of the interface are first captured.
[0342] “In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.”
Examiner Note: Skoulakis teaches a set of rewards given to agents as part of an ML process. Lee teaches customization (i.e., adjustment) of parameters of an ML system via a GUI and display. When Lee is applied to Skoulakis, the resulting system would display of a GUI (Graphical User Interface) adjusting the parameters for the rewards).

Skoulakis, English, and Lee are analogous art because they are all directed to machine learning systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skoulakis’ agent training system with English’s vehicle simulation and Lee’s machine learning display and adjustment. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the system, which can be accomplished by allowing experts to customize it to their needs (Lee [0078] “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”).

As per claim 4, the combination of Skoulakis and English teaches The information processing apparatus according to claim 2. 
The combination of Skoulakis and English does not explicitly teach further comprising: an issuance control unit controlling issuance of an alert prompting adjustment of the parameters for the rewards according to learning statuses of the first agent and the second agent.

Lee teaches further comprising: an issuance control unit configured to control issuance of an alert prompting adjustment of the parameters for the reward according to learning statuses of the first agent and the second agent, wherein the issuance control unit is implemented via at least one processor ([0078] Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described. In one embodiment, a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.
[0336] In some embodiments, the graphical interface may also display alerts or informational messages pertaining to model evaluations and/or other activities performed on behalf of a client, such as a list of anomalies or unusual results detected during a given evaluation run. The MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different.
[0342] “In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.”
Examiner Note: Skoulakis teaches the training of agents and granting of rewards to those agents. Lee teaches alerting the user to the state of an ML activity. When Lee is applied to Skoulakis, the resulting system would prompt the user to adjust the reward parameters of the agents.).

Skoulakis, English, and Lee are analogous art because they are all directed to machine learning systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skoulakis’ agent training system with English’s vehicle simulation and Lee’s machine learning display and adjustment. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the system, which can be accomplished by allowing experts to customize it to their needs (Lee [0078] “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”).	

As per claim 5, the combination of Skoulakis, English, and Lee thus far teaches The information processing apparatus according to claim 4.

The combination of Skoulakis and English does not explicitly teach further comprising: a determining unit determining the learning statuses according to change patterns of the rewards.

Lee teaches further comprising: a determining unit configured to determine the learning statuses according to change patterns of the reward, wherein the determining unit is implemented via at least one processor. ([0271] The process of training the model may be initiated (e.g., when the queued job is scheduled). An empty feature set may be initialized (element 5404) and one or more parameters to be used during the training phase of the model may be determined—e.g., the threshold condition that is to be used to trigger feature set pruning may be identified, the fraction of features that is to be pruned each time such a threshold condition is detected may be identified, and so on. The threshold may be based on a variety of factors in different implementations, such as the number of features included in the feature set, the memory capacity of the MLS server(s) used for training the model, and/or goals indicated by the client. Client-provided goals from which the threshold may be derived may include, for example, limits on various types of resources that can be consumed during training and/or during post-training runs of the model, including memory, CPU, network bandwidth, disk space and the like. In some embodiments, a client may specify a budget goal for the training and/or for prediction runs, and the budget may be translated into corresponding resource limits at a component of the MLS.
[0274] Learning iterations may be deemed to be complete if, for example, all the observation records expected to be available have been examined, or if the accuracy of the predictions that can be made by the model on the basis of the learning iterations performed thus far meets an acceptance criteria.
[0342] “In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.”
Examiner Note: Skoulakis teaches analysis of a reward pattern throughout learning (see figure 3, p.709) but does not disclose classifying a model learning status based on that reward pattern. Lee teaches setting a threshold for determining whether learning of a model has been successful (i.e., all learning criteria have been met). When Lee is applied to Skoulakis, the resulting system would register a given pattern in the rewards as the criteria for a successful model learning.).

Skoulakis, English, and Lee are analogous art because they are all directed to machine learning systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skoulakis’ agent training system with English’s vehicle simulation and Lee’s machine learning display and adjustment. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the system, which can be accomplished by allowing experts to customize it to their needs (Lee [0078] “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”).

As per claim 6, the combination of Skoulakis, English, and Lee thus far teaches The information processing apparatus according to claim 4.

The combination of Skoulakis and English does not explicitly teach wherein the alert is issued in a case where the first agent or the second agent fails in learning or in a case where the first agent or the second agent succeeds in learning.

Lee teaches wherein the alert is issued in a case where the first agent or the second agent fails in learning or in a case where the first agent or the second agent succeeds in learning ([0078] Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described. In one embodiment, a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.
[0274] Learning iterations may be deemed to be complete if, for example, all the observation records expected to be available have been examined, or if the accuracy of the predictions that can be made by the model on the basis of the learning iterations performed thus far meets an acceptance criteria.
[0320] In web page 6300, a number of the graphic and/or text elements may be dynamically re-drawn or updated in response to user interaction. Thus, for example, a user granted the appropriate permissions may use a mouse (or, in the case of touch-screen interfaces, a stylus or a finger) to manipulate the slider control S1. S1 may be moved to the left (as indicated by arrow 6310) to decrease the cutoff value, or to the right (as indicated by the arrow 6311) to increase the cutoff value. As the cutoff value is changed, the number of observation records that fall into some or all of the four decision groups may change (as illustrated in FIG. 64a and FIG. 64b and discussed in further detail below), and such changes may be updated in real time on web page 6300. In addition, the values of the metrics shown in region 6351 may also be dynamically updated as the cutoff value is changed. Such dynamic updates may provide a user an easy-to-understand view of the impact of changing the cutoff value on the metrics that are of interest to the user. In some embodiments, users may be able to change the set of metrics whose values are displayed and updated dynamically, e.g., either the metrics whose values are shown by default or “advanced” metrics that are displayed as a result of clicking on link 6354. In some implementations, other visual cues such as color coding, lines of varying thickness, varying fonts etc. may be used to distinguish among the various parts of Graph G1, Bar B1, region 6351 etc.
[0336] In some embodiments, the graphical interface may also display alerts or informational messages pertaining to model evaluations and/or other activities performed on behalf of a client, such as a list of anomalies or unusual results detected during a given evaluation run. The MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different. 

Examiner Note: Skoulakis teaches machine learning of agents, but does not disclose alerting the user, nor setting a criteria for success or failure of the learning of those agents. Lee discloses an adjustable (see [0320]) alert and thresholds marking learning success or failure. When Lee is applied to Skoulakis, the resulting system would, in response to an agent succeeding or failing in learning, issue an alert.).

Skoulakis, English, and Lee are analogous art because they are all directed to machine learning systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skoulakis’ agent training system with English’s vehicle simulation and Lee’s machine learning display and adjustment. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the system, which can be accomplished by allowing experts to customize it to their needs (Lee [0078] “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”).	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Automated Planning in Repeated Adversarial Games” to Chapman et al, “Exploiting Opponent Modeling For Learning In Multi-agent Adversarial Games” to Laviers, US 20160224803 A1 to Frank et Thieberger, and US 20140108099 A1 to Buxton et Buxton are considered pertinent due to the agent reward systems disclosed. “Controlling UAVs with Sensor Input Spoofing Attacks” to Davidson et al is considered pertinent due to the autonomous vehicle control and simulation methods disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted,
/P.G.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145